          Case 1:19-cv-01796-PEC Document 159 Filed 02/12/20 Page 1 of 3

                                                                                   Redacted Version

                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                         )

                Plaintiff,                         )
                                                   )
                V.                                 )             No. 19-1796C
                                                   )    (Judge Patricia E. Cam pbell-Smith)
THE UNITED STATES,                                 )
                                                   )
                Defendant,                         )

and

MICROSOFT CORPORATION,                             )

                Defendant-Intervenor.              )

                                    JOINT STATUS REPORT

        Pursuant to the Comt 's order dated Janmuy 15, 2020 (ECF No. 116), the patties

respectfully provide this status repo1t regarding the pa1ties ' access to the classified infonnation

in this case.

        As the patties previously repo1ted, both plaintiff, Amazon Web Services, Inc. (AWS),

and intervenor, Microsoft Corporation, have designated one or more attorneys to review the

classified po1tion of th e administrntive record in this case. Specifically, AWS has designated

Sandeep N. Nandivada, an d Microsoft has designated Robeli S. Metzger and Stephen L. Bacon.

The Classified Infon nation Secm ity Officer (CISO) appointed by the Comt has confnm ed that

these individuals have the necessaty clearances to view the classified documents. Additionally,

each of th ese designated counsel has been granted access to protected material under the

protective order in this matter, each without objection.
         Case 1:19-cv-01796-PEC Document 159 Filed 02/12/20 Page 2 of 3



                                        Respectfully submitted,

s/ Kevin P. Mullen                     JOSEPH H. HUNT
Kevin P. Mullen                        Assistant Attorney General
MORRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW             ROBERT E. KIRSCHMAN, JR.
Washington, DC 20006-1888              Director
Telephone: 202.887.1500
Facsimile: 202.887.0763                s/ Patricia M. McCarthy
                                       PATRICIA M. MCCARTHY
Attorney of Record for Plaintiff       Assistant Director
Amazon Web Services, Inc.
                                       s/ Anthony F. Schiavetti
                                       ANTHONY F. SCHIAVETTI
Of Counsel For Plaintiff:              RETA E. BEZAK
                                       Trial Attorneys
J. Alex Ward                           U.S. Department of Justice
Sandeep N. Nandivada                   Civil Division
Caitlin A. Crujido                     Commercial Litigation Branch
Alissandra D. Young                    PO Box 480
MORRISON & FOERSTER LLP                Ben Franklin Station
2000 Pennsylvania Ave., NW             Washington, D.C. 20044
Washington, DC 20006-1888              Tel: (202) 305-7572
                                       Fax: (202) 305-1571
Andrew S. Tulumello                    anthony.f.schiavetti@usdoj.gov
Daniel P. Chung
GIBSON, DUNN & CRUTCHER LLP             Attorneys for Defendant
1050 Connecticut Avenue, NW
Washington, D.C. 20036
                                        Of Counsel for Defendant:

Theodore J. Boutrous, Jr.              MICHAEL G. ANDERSON
Richard J. Doren                       BENJAMIN M. DILIBERTO
Eric D. Vandevelde                     Assistant General Counsel
GIBSON, DUNN & CRUTCHER LLP            Washington Headquarters Service &
333 South Grand Avenue                 Pentagon Force Protection Agency
Los Angeles, CA 90071-3197             Office of General Counsel
                                       Department of Defense

                                        TYLER J. MULLEN
                                        CCPO Legal Advisor
                                        Assistant General Counsel
                                        Defense Information Systems Agency
                                        Office of the General Counsel
                                       2
Case 1:19-cv-01796-PEC Document 159 Filed 02/12/20 Page 3 of 3



                                s/ Robert S. Metzger
                                Robert S. Metzger (Counsel of Record)
                                Jeffery M. Chiow
                                Neil H. O’Donnell
                                Lucas T. Hanback
                                Stephen L. Bacon
                                Deborah N. Rodin
                                Cassidy Kim
                                Eleanor M. Ross
                                ROGERS JOSEPH O’DONNELL, P.C.
                                875 15th Street NW, Suite 725
                                Washington, DC 20005
                                Tel: (202) 777-8951
                                Fax: (202) 347-8429
                                Email: rmetzger@rjo.com

                                Attorneys for Defendant-Intervenor
                                Microsoft Corp.

                                Of Counsel for Defendant-Intervenor:

                                LATHAM & WATKINS LLP
                                Kathryn H. Ruemmler
                                Abid R. Qureshi
                                Roman Martinez
                                Anne W. Robinson
                                Dean W. Baxtresser
                                Genevieve Hoffman
                                Riley Keenan

                                555 Eleventh Street, N.W., Suite 100
                                Washington, D.C. 20004
                                (202) 637-2200 (Telephone)
                                (202) 637-2201 (Facsimile)

                     Dated: January 15, 2020




                               3
